Exhibit 3.1 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website:www.nvsos.gov In the office of Document Number 20100184457-22 Articles of Incorporation (PURSUANT TO NRS 78) ROSS MILLER Ross Miller Secretary of State State of Nevada Filing Date and Time 03/24/201010:15 AM Entity Number E0130482010-9 1. Name of Corporation: Fortune Vacation Travel Ltd. 2. Resident Agent X Commercial Registered Agent: Business Filings Incorporated for Service of Process: Name (check only one box) Non Commercial Registered Agent OR Office of Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered AgentORName of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation Number of shares Par value Number of shares is authorized to issue) with par value: per share:$ without par value: 4. Name and Addresses 1. Zhihua Zhang of the Board of Name Directors/Trustees: 21-2-6-1 JinHaiHua YuanDongYuan, XiGangQu, DaLian LiaoNing China (each director/Trustee must Street Address City State Zip Code be a natural person at least 2. 18 years of age; attach Name additional page if more than two directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) To engage in any lawful act or activity for which a corporation may be organized under Chapter 78 of NRS. 6. Names, Address Business Filings Incorporated MARK WILLIAMS, AVP and Signature of Name Signature Incorporator: 8040 Excelsior Dr. Ste 200 Madison WI (attach additional page Address City State Zip Code if more than one incorporator) 7. Certificate ofAcceptance of Appointment of MARK WILLIAMS, AVP, Business Filings Incorporated March 24, 2010 Resident Agent: Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees.
